     Case 2:20-cr-00001-JCM-BNW Document
     Case 2:20-cr-00001-JCM-BNW Document 30
                                         31 Filed
                                            Filed 09/08/20
                                                  09/11/20 Page
                                                           Page 1
                                                                1 of
                                                                  of 7
                                                                     7



     SANFORD A. SCHULMAN
 1
     Attorney Pro Hac Vice on behalf of the defendant
 2          CLAUDIA MERRILL
     500 Griswold Street, Suite 2340
 3   Detroit, MI 48226
 4   (313) 963-4740
     saschulman@comcast.net
 5   BENJAMIN C. DURHAM
 6   Benjamin Durham Law Firm
     Attorney and Local Counsel on behalf of the defendant
 7          CLAUDIA MERRILL
     601 S Rancho Dr Ste B-14
 8
     Las Vegas, NV 89106
 9   702-631-6111
     Email: bdurham@vegasdefense.com
10
11
                               UNITED STATES DISTRICT COURT
12
                                     DISTRICT OF NEVADA
13
14
     UNITED STATES OF AMERICA |
15
                                          |
16
                  Plaintiff,              | Case No. 2:20-cr-00001-JCM-BNW
17
     v.                               |
18
                                      | DEFENDANT, CLAUDIA ANN
19
     CLAUDIA ANN MERRILL              | MERRILL’s SECOND AND FINAL
20
                                      | UNOPPOSED MOTION TO ADJOURN
21
           DDEFENDANT,                | SEPTEMBER 25, 2020 SENTENCING
22
                                      | FOR 60 DAYS
23
     ______________________________|
24
25
           NOW COMES the defendant, CLAUDIA ANN MERRILL, by and through her
26
     attorneys, SANFORD A. SCHULMAN and BENJAMIN DURHAM and submits this
27
28
     Case 2:20-cr-00001-JCM-BNW Document
     Case 2:20-cr-00001-JCM-BNW Document 30
                                         31 Filed
                                            Filed 09/08/20
                                                  09/11/20 Page
                                                           Page 2
                                                                2 of
                                                                  of 7
                                                                     7



 1   Emergency Unopposed Motion to Adjourn the September 25, 2020 Sentencing hearing and
 2   states in support
 3          1. The Defendant, CLAUDIA ANN MERRILL was charged in a Criminal Complaint
 4   with one count of Mail Fraud in violation of 18 USC Sec. 1341.
 5          2. On the same day the Criminal Complaint was filed, the defendant appeared with
 6   counsel, waived the requirement of a grand jury indictment and pled guilty to an Information.
 7          3. Sentencing is currently scheduled for September 25, 2020. Lead counsel for the
 8   defendant, Sanford A. Schulman, resides in Michigan and his office is in Detroit, Michigan.
 9   The defendant currently reside in Farmington Hills, Michigan.
10          4. There were no adjournments or delays or motions filed prior to the plea and there
11   has been one adjournment of sentencing. However, the defense continues to have difficulty
12   preparing adequately prepare for sentencing scheduled for September 25, 2020 in light of the
13   current COVID-19 pandemic. The defense has drafted a Sentencing Memorandum but has
14   attempted provide an opinion letter from an accountant who only recently has reopened her
15   office. The Governor of Michigan has extended the State of Emergency and the Court is quite
16   aware of the numerous restrictions in travel.
17          5. A presentence report has been completed and the defendant has been on bond with
18   no violations of her pretrial release.
19          6. The defense is requesting a sixty day continuance to allow 1) time for the defendant
20   and counsel to meet to further review the presentence report and prepare a sentencing
21   memorandum; 2) to allow the defendant additional time to obtain letters from family and
22   friends as well as a report and recommendation from her accountant on the issue of loss and
23   any mitigating circumstances; 3) to make the arrangements to travel safely from Detroit to Las
24   Vegas and finally 4) to meet and prepare the defendant for the sentencing hearing
25          7. The defendant concurs with this request.
26          8. Jesica Oliva, the Assistant US Attorney has concurred with this request.
27
28
     Case 2:20-cr-00001-JCM-BNW Document
     Case 2:20-cr-00001-JCM-BNW Document 30
                                         31 Filed
                                            Filed 09/08/20
                                                  09/11/20 Page
                                                           Page 3
                                                                3 of
                                                                  of 7
                                                                     7



 1                                      BRIEF IN SUPPORT
 2           Before the Court is the defendant’s second and anticipated final request for an
 3   adjournment. The Government previously requested an adjournment which was unopposed
 4   by the defense. This request comes during an unprecedented time and is not intended to unduly
 5   delay the process. In fact it is very much the opposite. This motion is filed to ensure that the
 6   defendant has a full and fair sentencing hearing. However, due to the COVID-19 pandemic it
 7   has become nearly impossible for the defendant to have effective communication with her
 8   counsel and for her attorneys to prepare a sentencing memorandum.
 9           The defendant pled guilty at her first appearance without filing motions or even
10   requiring the Government to obtain an indictment. The defendant has no history of delaying
11   the process but instead has taken full responsibility for her conduct. However, after the
12   presentence investigation report was completed on March 30, 2020, the country was and
13   remains for the most part in a pandemic which has drastically limited travel and
14   communication.
15           LR IA 6-1. Allows for REQUESTS FOR CONTINUANCE, EXTENSION OF TIME,
16   OR ORDER SHORTENING TIME upon a motion or stipulation to extend time and must
17   state the reasons for the extension requested and must inform the court of all previous
18   extensions of the subject deadline the court granted. District Courts have broad discretion to
19   grant a request for a continuance including a continuance of sentencing. United States v.
20   Kincade, No. 2:15-cr-00071-JAD-GWF, 2016 U.S. Dist. LEXIS 180906 (D. Nev. Dec. 28,
21   2016)
22           A sixty-day extension of the September 25, 2020 sentencing date would allow the
23   defendant and her attorney to meet, to obtain and review all documents and letters, submit a
24   sentencing memorandum and arrange for travel to appear. This request for adjournment was
25   not anticipated but given the current state of emergency and the restrictions it is requested to
26   ensure that the defendant is effectively represented and this Court has all the pertinent
27   information to consider the 3553(a) factors.
28
     Case 2:20-cr-00001-JCM-BNW Document
     Case 2:20-cr-00001-JCM-BNW Document 30
                                         31 Filed
                                            Filed 09/08/20
                                                  09/11/20 Page
                                                           Page 4
                                                                4 of
                                                                  of 7
                                                                     7



 1          The Government does not object to the defense request. The defense sought and has
 2   obtained the written consent of Jessica Oliva, the assistant US Attorney who has indicated she
 3   does not object and agrees to the defense request for a 60-day adjournment.
 4          I CLAUDIA ANN MERRIL HAVE READ THIS MOTION AND SECOND
 5   REQUEST TO ADJOURN THE SENTENCING SCHEDULED FOR SEPTEMBER 25, 2020
 6   AND HEREBY CONSENT TO THE ADJOURNMENT. I HAVE NOT BEEN FORCED OR
 7   THREATENED TO CONSENT AND BELIEVE THE ISSUES OF COVID-19 HAVE
 8   CAUSED ADDITIONAL DELAYS AND THAT THE ADJOURNMENT IS IN MY BEST
 9   INTEREST AND THE INTEREST OF JUSTICE.
     /s/ Claudia Ann Merrill
10
     CLAUDIA ANN MERRILL
11   Date: September 8, 2020
12          WHEREFORE, the defendant, CLAUDIA ANN MERRILL, by and through her
13   attorneys, SANFORD A. SCHULMAN and BENJAMIN DURHAM respectfully requests this
14   Honorable Court grant the Defendant, CLAUDIA ANN MERRILL’s Emergency Unopposed
15
     Motion to Adjourn the September 25, 2020 Sentencing for Sixty (60) Days for the reason so
16
     stated herein.
17                                     Respectfully submitted,
18                                     /s/ Sanford A Schulman
19                                     SANFORD A. SCHULMAN
                                       Attorney Pro Hac Vice on behalf of the defendant
20                                            CLAUDIA MERRILL
21                                     500 Griswold Street, Suite 2340
                                       Detroit, MI 48226
22                                     (313) 963-4740
                                       saschulman@comcast.net
23
24
25
26
27
28
     Case 2:20-cr-00001-JCM-BNW Document
     Case 2:20-cr-00001-JCM-BNW Document 30
                                         31 Filed
                                            Filed 09/08/20
                                                  09/11/20 Page
                                                           Page 5
                                                                5 of
                                                                  of 7
                                                                     7



                                     /s/ Benjamin C. Durham
 1
                                     BENJAMIN C. DURHAM
 2                                   Benjamin Durham Law Firm
                                     Attorney and Local Counsel on behalf of the
 3                                   defendant
 4                                   CLAUDIA MERRILL
                                     601 S Rancho Dr Ste B-14
 5                                   Las Vegas, NV 89106
 6                                   702-631-6111
                                     Email: bdurham@vegasdefense.com
 7
 8
     NICHOLAS TRUTANICH
 9   United States Attorney
     /s/ Jessica Oliva
10
11
                                  CERTIFICATE OF SERVICE
12
           A copy of the foregoing was served upon counsel of record via
13
     Electronic Filing on September 8, 2020
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case 2:20-cr-00001-JCM-BNW Document
     Case 2:20-cr-00001-JCM-BNW Document 30
                                         31 Filed
                                            Filed 09/08/20
                                                  09/11/20 Page
                                                           Page 6
                                                                6 of
                                                                  of 7
                                                                     7



     SANFORD A. SCHULMAN
 1
     Attorney Pro Hac Vice on behalf of the defendant
 2          CLAUDIA MERRILL
     500 Griswold Street, Suite 2340
 3   Detroit, MI 48226
 4   (313) 963-4740
     saschulman@comcast.net
 5   BENJAMIN C. DURHAM
 6   Benjamin Durham Law Firm
     Attorney and Local Counsel on behalf of the defendant
 7          CLAUDIA MERRILL
     601 S Rancho Dr Ste B-14
 8
     Las Vegas, NV 89106
 9   702-631-6111
     Email: bdurham@vegasdefense.com
10
11
                                UNITED STATES DISTRICT COURT
12
                                       DISTRICT OF NEVADA
13
14
     UNITED STATES OF AMERICA,
15
                                       |
16
                          Plaintiff,   |      Case No. 2:20-cr-00001-JCM-BNW
17
                   v.                  |
18
                                       |
19
     CLAUDIA ANN MERRILL               |
20
                                       |      FINDINGS OF FACTS
21
     ____________________________|
22
23
            HAVING COME before the Court upon the defendant, CLAUDIA ANN MERRILL,
24
     Emergency Motion to Adjourn the July 17, 2020 Sentencing hearing and good cause appearing
25
     therefore, the Court finds that
26
            1. The sentencing hearing in this case is currently scheduled for September 25, 2020
27
            2. The parties agree that the sentencing hearing in this matter should be continued to
28
     Case 2:20-cr-00001-JCM-BNW Document
     Case 2:20-cr-00001-JCM-BNW Document 30
                                         31 Filed
                                            Filed 09/08/20
                                                  09/11/20 Page
                                                           Page 7
                                                                7 of
                                                                  of 7
                                                                     7



 1   avoid in-person court appearances at this time and to allow the defense and counsel who reside
 2   outside of Nevada sufficient time to prepare for sentencing.
 3          3. The defendant is not in custody and has had no pretrial violations.
 4          4. This is second adjournment of sentencing but there have been no prior adjournments
 5   prior to the plea hearing and this is thes second defendant’s first request for adjournment of
 6   sentencing.
 7          FOR ALL OF THE ABOVE-STATED REASONS, good cause warrants a continuance
 8   of the September 25, 2020 sentencing hearing date
 9                                     CONCLUSIONS OF LAW
10          The ends of justice served by granting said continuance outweigh the best interest of
11   the public, since the failure to grant said continuance would be likely to result in a
12   miscarriage of justice, would deny the parties herein sufficient time and the opportunity
13   within which to be able to effectively and thoroughly prepare for sentencing, taking into
14   account the exercise of due diligence.
15                                              ORDER
16          IT IS HEREBY ORDERED that the sentencing hearing in United States of America
17   vs. Claudia Ann Merrill, Case No. 2:20-CR_00001-JCM-BNW, previously scheduled for
18                                                     December 4, 2020
     September 25, 2020 is VACATED and continued until _____________________ at
19   10:30 a.m
     ________.
20
21   Date: September 11, 2020.
                                         ________________________________
22
                                         Hon. JAMES C. MAHAN
23                                       US DISRICT COURT JUDGE
24
25
26
27
28
